Case 1:20-cr-00427-AMD Document 1-1 Filed 03/09/20 Page 1 of 1 PagelD #: 24

 

 

TO: Clerk’s Office
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

APPLICATION FOR LEAVE
TO FILE DOCUMENT UNDER SEAL

EREKEKEKKAAEE REARS EAKSESAAEARERESE

UNITED STATES

"ae 20-MJ-239
DONNELL RUSSELL Docket Number

HAA EKATEAEAAEAAFELATESERETALETE

SUBMITTED BY: Plaintiff___ Defendant_ DOJ V_
Name:_Nadia Shihata
Firm Name:USAO-EDNY
Address:__ 271 Cadman Plaza East
Brooklyn, NY 11201
Phone Number: (718) 254-6295
E-Mail Address:nadia.shihata@usdoj.gov

 

INDICATE UPON THE PUBLIC DOCKET SHEET: YES NO ¥

If yes, state description of document to be entered on docket sheet:

 

 

 

MANDATORY CERTIFICATION OF SERVICE:

 

 

A) If pursuant to a prior Court Order:
Docket Number of Case in Which Entered:
Judge/Magistrate Judge:
Date Entered:

 

 

 

 

B) If a new application, the statute, regulation, or other legal basis that
authorizes filing under seal

See enclosed

 

 

ORDERED SEALED AND PLACED IN THE CLERK’S OFFICE,
AND MAY NOT BE UNSEALED UNLESS ORDERED BY
THE COURT.

DATED: Brooklyn NEW YORK

March 9, 2020 CH)
IY 2

UNG
US-DISTRICELJIUDBGE/U.S. MAGISTRATE JUDGE

 

RECEIVED IN CLERK’S OFFICE March 9, 2020
DATE

A.)___ A copy of this application either has been or will be promptly served upon all parties to this action, B.)__ Service is excused by 31 U.S.C. 3730(b), or by
the following other statute or regulation: ; or C.)_J¥_ This is a criminal document submitted, and flight public safety, or security are significant concerns.

(Check one)

March 9, 2020
DATE

/ Ne —fheh As

SIGNATURE

 

 
